DETAILED ACTION

Status of Claims
This communication is in respond to the applicant’s amended claims filed on 12/04/2020. Claims 1,4, 8, and 11 have been amended. Claims 2, 7, 9, and 14-26 have been withdrawn from consideration. Claims 27-33 have been added. Claims 1,3-6, 8,10-13, and 27-33 are currently pending and have been examined.

Allowable Subject Matter
Claims 1,3-6, 8,10-13, and 27-33 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior art of record:
Brock, U.S. publication US10817853
Ronca, U.S. publication US20150363770
Minor, U.S. publication US20040148255

Beck discloses a currency conversion process between domestic and foreign currencies in a credit card transaction. 

Ronca discloses a pure cryptocurrency payment system.

Minor discloses a cryptocurrency exchange.


	


	Brock has nothing to do with cryptocurrencies and cryptocurrency exchanges, let alone the specific process steps in the claims. Nor would it have been obvious to14 Amdt.include or arrive at the invention using Beck as a primary reference since Beck is not even remotely related to the present claims. There is no integration of such a system into a fiat currency payment system such as in Beck.  Minor discloses a cryptocurrency exchange. There is no discussion at all of integrating such an exchange during the processing of a fiat currency payment transaction. 
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-23 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

The references Brock, Ronca, and Minor disclosed as previously discussed.  The references however do not teach at least: 
	A method, comprising: 
	determining, by an authorizing entity computer operated by or on behalf of an issuer entity, a particular amount of cryptocurrency to purchase, the particular amount of cryptocurrency to purchase being determined based at least in part on a number of cryptocurrency payment devices issued by the issuer entity; 
	transmitting, by the authorizing entity computer to an exchange computer, a buy request message for the particular amount of cryptocurrency, wherein transmitting the buy request message causes the exchange computer to facilitate one or more transactions to purchase the particular amount of cryptocurrency from one or more sellers, wherein the exchange computer manages cryptocurrency purchased by the issuer entity associated with the authorizing entity computer; 
	receiving, by the authorizing entity computer, from a processing network computer, an authorization request message associated with a transaction between a first party and a second party, the authorization request message having an issuer account identifier of the issuer entity and a fiat currency amount, the first party conducting the transaction by interacting a cryptocurrency payment device from the issuer entity with an access device operated by the second party; 
	determining, by the authorizing entity computer, that the authorization request message indicates utilization of a cryptocurrency wallet account associated with the first party; 
	obtaining, by the authorizing entity computer from the exchange computer, an exchange rate associated with a cryptocurrency corresponding to the cryptocurrency wallet account, the exchange computer managing an online exchange that facilitates purchases and sales of cryptocurrency, the exchange computer being separate from a cryptocurrency network of computers that jointly manage a blockchain of transactions; 

		transmitting, by the authorizing entity computer to the exchange computer, a sell request message that indicates a request to sell an amount of cryptocurrency associated with KILPATRICK TOWNSEND 74273177 1Appl. No. 15/870,574PATENTAmdt.the issuer entity corresponding to the first party, the amount of cryptocurrency being calculated based at least in part on the fiat currency amount and the exchange rate associated with the cryptocurrency; 
		receiving, by the authorizing entity computer from the exchange computer, a sell response message indicating that a sale of the amount of cryptocurrency associated with the issuer entity was successful;
	in response to determining the sale of the amount of cryptocurrency associated with the issuer entity was successful, 
		transmitting, by the authorizing entity computer, an authorization response message associated with the authorization request message, 
		the authorization response message indicating that the transaction between the first party and the second party is authorized, whereby utilizing cryptocurrency associated with the issuer entity enables the transaction to be performed by the first party using the cryptocurrency wallet account in less time than if the transaction were to be performed by transferring a cryptocurrency amount between the first party and 
		the second party utilizing the cryptocurrency network of computers that jointly manage the blockchain of transactions, and 
		wherein the transaction is performed independent of the second party having a cryptocurrency account, 
		receiving, by the authorizing entity computer, from the processing network computer, an aggregate amount of cryptocurrency sold by the authorizing entity computer for a plurality of transactions, 

		receiving, by the authorizing entity computer, from the exchange computer in the settlement process, an aggregate amount of fiat currency associated with the aggregate amount of cryptocurrency.

Therefore, the claims of the instant application are not obvious over Brock, Ronca and Minor for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these elements in Brock, Ronca and Minor. 
	Additionally, the combination Brock, Ronca and Minor clearly destroys the intent and purpose for example, Brock discloses a currency conversion process between domestic and foreign currencies in a credit card transaction. Ronca discloses a pure cryptocurrency payment system. Minor discloses a cryptocurrency exchange. Brock has nothing to do with cryptocurrencies and cryptocurrency exchanges, let alone the specific process steps in the claims. Nor would it have been obvious to include or arrive at the invention using Beck as a primary reference since Beck is not even remotely related to the present claims. There is no integration of such a system into a fiat currency payment system such as in Beck.  Minor discloses a cryptocurrency exchange. There is no discussion at all of integrating such an exchange during the processing of a fiat currency payment transaction. Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on statement of reasons for allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
                                                                                                                                                                                                    
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685